UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05446 Intermediate Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: May 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Intermediate Bond Fund of America® Investment portfolio May 31, 2011 unaudited Bonds & notes — 93.42% Principal amount (000) Value U.S. TREASURY BONDS & NOTES — 37.59% U.S. Treasury 4.50% 2011 $ $ U.S. Treasury 5.125% 2011 U.S. Treasury 0.625% 2012 U.S. Treasury 4.25% 2012 U.S. Treasury 4.50% 2012 U.S. Treasury 4.625% 2012 U.S. Treasury 4.75% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 0.75% 2013 U.S. Treasury 1.00% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.50% 2013 U.S. Treasury 1.875% 20131 U.S. Treasury 2.75% 2013 U.S. Treasury 2.75% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.625% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.875% 2014 U.S. Treasury 2.125% 2014 U.S. Treasury 2.25% 2014 U.S. Treasury 2.00% 20141 U.S. Treasury 2.625% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 4.00% 2014 U.S. Treasury 4.25% 2014 U.S. Treasury 1.25% 2015 U.S. Treasury 1.75% 2015 U.S. Treasury 1.625% 20151 U.S. Treasury 1.875% 20151 U.S. Treasury 2.25% 2015 U.S. Treasury 2.375% 2015 U.S. Treasury 2.50% 2015 U.S. Treasury 4.125% 2015 U.S. Treasury 4.25% 2015 U.S. Treasury 2.00% 2016 U.S. Treasury 2.375% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 5.125% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 4.25% 2017 U.S. Treasury 4.50% 2017 U.S. Treasury 4.625% 2017 U.S. Treasury 8.75% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 4.00% 2018 U.S. Treasury 3.50% 2020 U.S. Treasury 3.625% 2020 U.S. Treasury 8.750% 2020 U.S. Treasury 1.125% 20211 U.S. Treasury 8.00% 2021 U.S. Treasury 7.125% 2023 CORPORATE BONDS & NOTES — 24.65% Financials — 9.10% Morgan Stanley, Series F, 2.875% 2014 Morgan Stanley 6.00% 2014 Morgan Stanley 4.10% 2015 Morgan Stanley, Series F, 6.00% 2015 Morgan Stanley 3.80% 2016 Morgan Stanley, Series F, 5.75% 2021 Citigroup Inc. 1.111% 20132 Citigroup Inc. 4.587% 2015 Citigroup Inc. 4.75% 2015 Citigroup Inc. 6.01% 2015 Société Générale 2.20% 20133 Société Générale 3.10% 20153 Société Générale 3.50% 20163 Société Générale 5.75% 20163 JPMorgan Chase & Co. 4.75% 2013 JPMorgan Chase & Co. 3.40% 2015 JPMorgan Chase & Co. 2.60% 2016 JPMorgan Chase & Co. 3.45% 2016 JPMorgan Chase & Co. 4.625% 2021 Kimco Realty Corp. 6.00% 2012 Pan Pacific Retail Properties, Inc. 6.125% 2013 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 4.904% 2015 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Kimco Realty Corp. 6.875% 2019 Countrywide Financial Corp., Series B, 5.80% 2012 Bank of America Corp. 4.50% 2015 Bank of America Corp., Series L, 3.625% 2016 Bank of America Corp. 5.75% 2017 HSBC Finance Corp. 0.528% 20142 HSBC Bank PLC 2.00% 20143 HSBC Bank PLC 3.50% 20153 HSBC Finance Corp. 0.741% 20162 HSBC Bank USA, NA 4.875% 2020 Paribas, New York Branch 6.95% 2013 BNP Paribas 1.19% 20142 BNP Paribas 3.60% 2016 BNP Paribas 5.00% 2021 Goldman Sachs Group, Inc. 3.625% 2012 Goldman Sachs Group, Inc. 3.625% 2016 Goldman Sachs Group, Inc. 6.15% 2018 Goldman Sachs Group, Inc. 5.375% 2020 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 4.20% 2015 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 10.35% 2019 MetLife Global Funding I 5.125% 20133 MetLife Global Funding I 2.50% 20153 Nordea Bank 2.125% 20143 Nordea Bank, Series 2, 3.70% 20143 Royal Bank of Scotland PLC 3.40% 2013 Royal Bank of Scotland PLC 3.95% 2015 Royal Bank of Scotland Group PLC 5.05% 2015 Royal Bank of Scotland Group PLC 4.375% 2016 Westfield Group 5.40% 20123 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20143 Westfield Group 7.50% 20143 Westfield Group 5.75% 20153 Westfield Group 5.70% 20163 Westfield Group 7.125% 20183 WEA Finance LLC 4.625% 20213 Scotland International Finance No. 2 BV 4.25% 20133 Lloyds TSB Bank PLC 4.875% 2016 HBOS PLC 6.75% 20183 Lloyds TSB Bank PLC 6.375% 2021 Standard Chartered PLC 3.85% 20153 Standard Chartered PLC 3.20% 20163 Standard Chartered Bank 6.40% 20173 UBS AG 2.25% 2014 UBS AG 5.875% 2017 Monumental Global Funding 5.50% 20133 Monumental Global Funding III 0.478% 20142,3 Monumental Global Funding III 5.25% 20143 ProLogis 7.625% 2014 ProLogis 5.625% 2016 ProLogis 6.625% 2018 Bank of New York Mellon Corp., Series G, 4.95% 2012 Bank of New York Mellon Corp., Series G, 2.50% 2016 Wells Fargo & Co. 3.625% 2015 Wells Fargo & Co. 3.676% 2016 New York Life Global Funding 5.25% 20123 New York Life Global Funding 4.65% 20133 Jackson National Life Global 5.375% 20133 Barclays Bank PLC 5.45% 2012 Barclays Bank PLC 5.20% 2014 Barclays Bank PLC 6.05% 20173 Barclays Bank PLC 5.14% 2020 Australia & New Zealand Banking Group Ltd. 2.125% 20143 ANZ National (International) Ltd. 3.125% 20153 Westpac Banking Corp. 1.85% 2013 Westpac Banking Corp. 3.00% 2015 Northern Trust Corp. 5.50% 2013 Northern Trust Corp. 4.625% 2014 Northern Trust Corp. 5.85% 20173 Credit Suisse Group AG 2.20% 2014 Credit Suisse Group AG 5.50% 2014 TIAA Global Markets 4.95% 20133 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 ACE INA Holdings Inc. 2.60% 2015 Korea Development Bank 5.30% 2013 Korea Development Bank 8.00% 2014 Crédit Agricole CIB 0.833% 20122 Intesa Sanpaolo SpA 2.658% 20142,3 Toyota Motor Credit Corp. 1.375% 2013 Bank of Tokyo-Mitsubishi, Ltd. 2.45% 20153 ERP Operating LP 6.625% 2012 ERP Operating LP 5.25% 2014 PRICOA Global Funding I 5.30% 20133 Principal Life Insurance Co. 5.30% 2013 Sumitomo Mitsui Banking Corporation 3.15% 20153 UniCredito Italiano SpA 6.00% 20173 American Express Co. 6.15% 2017 US Bank NA 4.95% 2014 Liberty Mutual Group Inc. 5.75% 20143 Nationwide Mutual Insurance Co. 5.81% 20242,3 Boston Properties LP 6.25% 2013 Santander Issuances, SA Unipersonal 6.50% 20192,3 Consumer staples — 2.30% PepsiCo, Inc. 0.875% 2013 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 2.50% 2016 Anheuser-Busch InBev NV 7.20% 2014 Anheuser-Busch InBev NV 3.625% 2015 Anheuser-Busch InBev NV 4.125% 2015 Coca-Cola Co. 3.625% 2014 Coca-Cola Co. 1.50% 2015 Coca-Cola Co. 3.15% 2020 Wal-Mart Stores, Inc. 4.25% 2013 Wal-Mart Stores, Inc. 2.25% 2015 Wal-Mart Stores, Inc. 2.875% 2015 Wal-Mart Stores, Inc. 2.80% 2016 Wal-Mart Stores, Inc. 5.80% 2018 Kroger Co. 7.50% 2014 Kroger Co. 3.90% 2015 Kroger Co. 6.40% 2017 Walgreen Co. 4.875% 2013 Costco Wholesale Corp. 5.30% 2012 Kraft Foods Inc. 2.625% 2013 Unilever Capital Corp. 3.65% 2014 British American Tobacco International Finance PLC 9.50% 20183 Procter & Gamble Co. 3.50% 2015 Tesco PLC 5.50% 20173 General Mills, Inc. 0.611% 20142 Kimberly-Clark Corp. 7.50% 2018 Altria Group, Inc. 8.50% 2013 Utilities — 2.26% Iberdrola Finance Ireland 3.80% 20143 Scottish Power PLC 5.375% 2015 Iberdrola Finance Ireland 5.00% 20193 Niagara Mohawk Power 3.553% 20143 National Grid PLC 6.30% 2016 National Rural Utilities Cooperative Finance Corp. 1.125% 2013 National Rural Utilities Cooperative Finance Corp. 5.50% 2013 National Rural Utilities Cooperative Finance Corp. 3.875% 2015 Pacific Gas and Electric Co. 6.25% 2013 PG&E Corp. 5.75% 2014 Progress Energy, Inc. 6.05% 2014 Enel Finance International SA 3.875% 20143 E.ON International Finance BV 5.80% 20183 Electricité de France SA 5.50% 20143 Veolia Environnement 5.25% 2013 PSEG Power LLC, Series B, 5.125% 2012 Teco Finance, Inc. 4.00% 2016 Duke Energy Indiana, Inc. 3.75% 2020 Consumers Energy Co., First Mortgage Bonds, 5.15% 2017 Consumers Energy Co., First Mortgage Bonds, 6.125% 2019 MidAmerican Energy Holdings Co. 5.75% 2018 Sierra Pacific Power Co., General and Refunding Mortgage Notes, Series Q, 5.45% 2013 Public Service Co. of Colorado 5.80% 2018 CenterPoint Energy Houston Electric, LLC, General Mortgage Bonds, Series U, 7.00% 2014 Energy — 2.25% Shell International Finance BV 1.30% 2011 Shell International Finance BV 1.875% 2013 Shell International Finance BV 4.00% 2014 StatoilHydro ASA 2.90% 2014 StatoilHydro ASA 3.875% 2014 Statoil ASA 3.125% 2017 BP Capital Markets PLC 3.125% 2012 BP Capital Markets PLC 3.625% 20143 BP Capital Markets PLC 3.875% 2015 Total Capital Canada Ltd. 1.625% 2014 Total Capital SA 3.00% 2015 Total Capital SA 2.30% 2016 Chevron Corp. 3.95% 2014 Kinder Morgan Energy Partners LP 5.00% 2013 Kinder Morgan Energy Partners LP 5.125% 2014 Kinder Morgan Energy Partners LP 3.50% 2016 BG Energy Capital PLC 2.50% 20153 Husky Energy Inc. 5.90% 2014 TransCanada PipeLines Ltd. 6.50% 2018 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Rockies Express Pipeline LLC 6.25% 20133 Enbridge Inc. 5.60% 2017 Health care — 2.23% Novartis Capital Corp. 1.90% 2013 Novartis Capital Corp. 4.125% 2014 Novartis Capital Corp. 2.90% 2015 Novartis Securities Investment Ltd. 5.125% 2019 Roche Holdings Inc. 5.00% 20143 Roche Holdings Inc. 6.00% 20193 GlaxoSmithKline Capital Inc. 4.85% 2013 GlaxoSmithKline Capital Inc. 5.65% 2018 Pfizer Inc 5.35% 2015 Pfizer Inc 6.20% 2019 Merck & Co., Inc. 1.875% 2011 Schering-Plough Corp. 6.00% 2017 Eli Lilly and Co. 3.55% 2012 Abbott Laboratories 2.70% 2015 Abbott Laboratories 5.875% 2016 Sanofi-aventis SA 0.618% 20142 WellPoint, Inc. 6.00% 2014 WellPoint, Inc. 5.25% 2016 AstraZeneca PLC 5.40% 2012 Medco Health Solutions, Inc. 2.75% 2015 UnitedHealth Group Inc. 6.00% 2017 Johnson & Johnson 0.348% 20142 Express Scripts Inc. 5.25% 2012 Express Scripts Inc. 6.25% 2014 Industrials — 1.94% Canadian National Railway Co. 4.95% 2014 Canadian National Railway Co. 5.85% 2017 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 Union Pacific Corp. 4.00% 2021 Burlington Northern Santa Fe LLC 7.00% 2014 General Electric Co. 5.00% 2013 General Electric Capital Corp., Series A, 2.25% 2015 General Electric Capital Corp., Series A, 5.625% 2017 Honeywell International Inc. 3.875% 2014 Northrop Grumman Corp. 3.70% 2014 Continental Airlines, Inc., Series 2006-1, Class G, FGIC insured, 0.66% 20152,4 BAE Systems 2001 Asset Trust, Series 2001, Class B, 7.156% 20113,4,5 BAE Systems 2001 Asset Trust, Series 2001, Class G, MBIA insured, 6.664% 20133,4,5 BAE Systems Holdings Inc. 4.95% 20143 United Technologies Corp. 4.50% 2020 Norfolk Southern Corp. 5.75% 2016 John Deere Capital Corp., Series D, 4.90% 2013 Caterpillar Financial Services Corp., Series F, 4.85% 2012 Caterpillar Financial Services Corp., Series F, 4.25% 2013 Lockheed Martin Corp. 4.121% 2013 Volvo Treasury AB 5.95% 20153 Koninklijke Philips Electronics NV 4.625% 2013 Atlas Copco AB 5.60% 20173 CSX Corp. 5.75% 2013 Telecommunication services — 1.79% Verizon Communications Inc. 5.25% 2013 Verizon Communications Inc. 7.375% 2013 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 3.00% 2016 France Télécom 4.375% 2014 France Télécom 2.125% 2015 Telecom Italia Capital SA 4.95% 2014 Telecom Italia Capital SA 6.175% 2014 Telecom Italia Capital SA 5.25% 2015 Vodafone Group PLC 5.00% 2015 Vodafone Group PLC 5.375% 2015 Telefónica Emisiones, SAU 3.729% 2015 Telefónica Emisiones, SAU 4.949% 2015 Telefónica Emisiones, SAU 3.992% 2016 AT&T Inc. 4.95% 2013 AT&T Inc. 2.95% 2016 Singapore Telecommunications Ltd. 6.375% 20113 Deutsche Telekom International Finance BV 4.875% 2014 Consumer discretionary — 1.63% Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 8.25% 2014 Volkswagen International Finance NV 1.625% 20133 Volkswagen International Finance NV 0.917% 20142,3 Comcast Corp. 5.30% 2014 Comcast Corp. 5.85% 2015 Comcast Corp. 6.30% 2017 NBC Universal, Inc. 2.10% 20143 NBC Universal, Inc. 2.875% 20163 DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 Daimler Finance NA LLC 1.95% 20143 News America Inc. 6.90% 2019 Lowe’s Companies, Inc. 4.625% 2020 Time Warner Inc. 4.75% 2021 Home Depot, Inc. 4.40% 2021 McDonald’s Corp., Series I, 4.30% 2013 Nordstrom, Inc. 6.75% 2014 Target Corp. 6.00% 2018 Thomson Reuters Corp. 5.95% 2013 Kohl’s Corp. 7.375% 2011 Staples, Inc. 9.75% 2014 Information technology — 0.83% Cisco Systems, Inc. 0.559% 20142 Cisco Systems, Inc. 2.90% 2014 International Business Machines Corp. 0.853% 20112 International Business Machines Corp. 2.00% 2016 International Business Machines Corp. 5.70% 2017 Hewlett-Packard Co. 0.654% 20142 Hewlett-Packard Co. 2.65% 2016 National Semiconductor Corp. 6.15% 2012 National Semiconductor Corp. 6.60% 2017 Google Inc. 1.25% 2014 Materials — 0.32% Rio Tinto Finance (USA) Ltd. 2.50% 2016 ArcelorMittal 3.75% 2015 BHP Billiton Finance (USA) Ltd. 5.50% 2014 Anglo American Capital PLC 2.15% 20133 Total corporate bonds & notes MORTGAGE-BACKED OBLIGATIONS — 18.02% Federal agency mortgage-backed obligations4 — 15.39% Fannie Mae 7.00% 2015 Fannie Mae 7.00% 2016 Fannie Mae 11.50% 2019 Fannie Mae 4.50% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 6.00% 2024 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 4.00% 2026 Fannie Mae 4.50% 2026 Fannie Mae 4.50% 2026 Fannie Mae 6.00% 2026 Fannie Mae 9.082% 20262 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.50% 2034 Fannie Mae 5.50% 2036 Fannie Mae 5.50% 2037 Fannie Mae 5.511% 20372 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 5.48% 20382 Fannie Mae 5.487% 20382 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 3.558% 20392 Fannie Mae 3.612% 20392 Fannie Mae 3.674% 20392 Fannie Mae 3.75% 20392 Fannie Mae 3.773% 20392 Fannie Mae 3.816% 20392 Fannie Mae 3.817% 20392 Fannie Mae 3.847% 20392 Fannie Mae 3.904% 20392 Fannie Mae 3.934% 20392 Fannie Mae 3.94% 20392 Fannie Mae 5.114% 20392 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.50% 2039 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 40 41 Fannie Mae 4.50% 2040 30 31 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.50% 2040 Fannie Mae 5.50% 2040 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 89 93 Fannie Mae 4.50% 2041 60 62 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.50% 2041 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 73 82 Fannie Mae, Series 2001-4, Class GA, 9.872% 20252 Fannie Mae, Series 2001-4, Class NA, 11.632% 20252 Fannie Mae, Series 2002-W7, Class A-5, 7.50% 2029 Fannie Mae, Series 2001-20, Class D, 11.035% 20312 69 78 Fannie Mae, Series 2005-29, Class AK, 4.50% 2035 Fannie Mae, Series 2006-96, Class MO, principal only, 0% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae, Series 2006-123, Class BO, principal only, 0% 2037 Fannie Mae, Series 2007-114, Class A7, 0.394% 20372 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2024 Freddie Mac 4.50% 2025 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.50% 2027 Freddie Mac 5.694% 20372 Freddie Mac 6.00% 2037 Freddie Mac 6.00% 2037 Freddie Mac 5.00% 2038 3 3 Freddie Mac 5.419% 20382 Freddie Mac 5.50% 2038 Freddie Mac 5.508% 20382 Freddie Mac 6.50% 2038 Freddie Mac 3.571% 20392 Freddie Mac 3.876% 20392 Freddie Mac 4.50% 2039 Freddie Mac, Series 1567, Class A, 0.65% 20232 51 51 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac, Series T-041, Class 3-A, 7.079% 20322 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3171, Class MO, principal only, 0% 2036 Freddie Mac, Series 3213, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class NG, 6.00% 2036 Freddie Mac, Series 3292, Class BO, principal only, 0% 2037 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 3.50% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20193 Commercial mortgage-backed securities4 — 1.88% J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-C2, Class A-1, 4.326% 2034 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-4, 4.529% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-3B, 5.30% 20372 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-C3, Class A-3, 4.545% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class A-4B, 4.996% 20422 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-2, 3.673% 20463 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-CB19, Class A-4, 5.742% 20492 CS First Boston Mortgage Securities Corp., Series 2003-CK2, Class A-4, 4.801% 2036 CS First Boston Mortgage Securities Corp., Series 2004-C2, Class E, 5.644% 20362 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2003-C3, Class G, 4.617% 20383 CS First Boston Mortgage Securities Corp., Series 2005-C5, Class A-2, 5.10% 20382 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20402 Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 Fannie Mae, Series 2002-T11, Class B, 5.341% 2012 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20373 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20373 American Tower Trust I, Series 2007-1A, Class C, 5.615% 20373 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20373 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20372 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20463 GE Commercial Mortgage Corp., Series 2004-C3, Class B, 5.328% 20392 GE Commercial Mortgage Corp., Series 2004-C2, Class B, 4.983% 2040 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.314% 20452 GE Commercial Mortgage Corp., Series 2005-C1, Class A-2, 4.353% 2048 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-2, 5.242% 2044 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.269% 20442 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP7, Class A-M, 5.87% 20452 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20353 Bear Stearns Commercial Mortgage Securities Inc., Series 1999-C1, Class X, interest only, 0.621% 20312,3 Bear Stearns Commercial Mortgage Securities Inc., Series 2002-PBW1, Class A-1, 3.97% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PWR9, Class A-AB, 4.804% 2042 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)2 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.202% 20422 Morgan Stanley Capital I Trust, Series 2006-IQ11, Class A-M, 5.733% 20422 Merrill Lynch Mortgage Trust, Series 2005-MKB2, Class A-2, 4.806% 2042 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-1, 5.294% 2041 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-1, 4.229% 2037 Other mortgage-backed securities4 — 0.63% Bank of America 5.50% 20123 Compagnie de Financement Foncier 2.125% 20133 Bank of Montreal 2.85% 20153 Nationwide Building Society, Series 2007-2, 5.50% 20123 Banco Bilbao Vizcaya Argentaria, SA 5.75% 20173 Northern Rock PLC 5.625% 20173 HBOS Treasury Services PLC 5.00% 20113 HBOS Treasury Services PLC 5.25% 20173 Royal Bank of Canada 3.125% 20153 Bank of Nova Scotia 1.45% 20133 Collateralized mortgage-backed obligations (privately originated)4 — 0.12% Thornburg Mortgage Securities Trust, Series 2006-5, Class A-1, 0.314% 20462 GSR Mortgage Loan Trust, Series 2005-AR1, Class 2-A-1, 2.912% 20352 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2003-29, Class V-A-1, 7.00% 2033 Paine Webber CMO, Series O, Class 5, 9.50% 2019 99 Total mortgage-backed obligations FEDERAL AGENCY BONDS & NOTES — 7.33% Freddie Mac 0.163% 20112 Freddie Mac 1.75% 2012 Freddie Mac 2.125% 2012 Freddie Mac 1.625% 2013 Freddie Mac 2.50% 2014 Freddie Mac 5.00% 2014 Freddie Mac 5.50% 2016 Fannie Mae 2.00% 2012 Fannie Mae 2.50% 2014 Fannie Mae 2.625% 2014 Fannie Mae 2.75% 2014 Fannie Mae 3.00% 2014 Fannie Mae 1.625% 2015 Fannie Mae 2.375% 2015 Fannie Mae 5.375% 2016 Federal Home Loan Bank 3.375% 2011 Federal Home Loan Bank 1.125% 2012 Federal Home Loan Bank 1.75% 2012 Federal Home Loan Bank 4.625% 2012 Federal Home Loan Bank 5.375% 2016 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.875% 2011 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.261% 20122 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 3.125% 2011 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.559% 20122 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 3.25% 2011 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 0.547% 20122 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 0.51% 20122 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 3.25% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.375% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp., Series L, 3.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 3.00% 2011 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), PNC Funding Corp. 2.30% 2012 United States Government Agency-Guaranteed (FDIC insured), John Deere Capital Corp. 2.875% 2012 United States Government Agency-Guaranteed (FDIC insured), KeyBank NA 3.20% 2012 United States Government Agency-Guaranteed (FDIC insured), Wells Fargo & Co. 3.00% 2011 Federal Agricultural Mortgage Corp. 5.50% 20113 Federal Agricultural Mortgage Corp. 5.125% 20173 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 2.625% 2014 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 CoBank ACB 0.91% 20222,3 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 4.27% Europe Government Agency-Guaranteed, Dexia Credit Local 0.535% 20122,3 Europe Government Agency-Guaranteed, Dexia Credit Local 2.00% 20133 Europe Government Agency-Guaranteed, Dexia Credit Local 2.75% 20143 France Government Agency-Guaranteed, Société Finance 2.25% 20123 France Government Agency-Guaranteed, Société Finance 2.875% 20143 France Government Agency-Guaranteed, Société Finance 3.375% 20143 Australia Government Agency-Guaranteed, Australia and New Zealand Banking Group Ltd. 0.589% 20122,3 Australia Government Agency-Guaranteed, Australia and New Zealand Banking Group Ltd. 3.25% 20123 Province of Ontario, Series 1, 1.875% 2012 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 2.50% 20123 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 2.70% 20143 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 3.625% 20143 Corporación Andina de Fomento 6.875% 2012 Sweden Government Agency-Guaranteed, Swedbank AB 2.80% 20123 Sweden Government Agency-Guaranteed, Swedbank AB 2.90% 20133 United Kingdom Government Agency-Guaranteed, Lloyds TSB Bank PLC 2.80% 20123 Denmark Government Agency-Guaranteed, Danske Bank 0.608% 20122,3 Denmark Government Agency-Guaranteed, Danske Bank 2.50% 20123 Polish Government 5.25% 2014 Polish Government 5.00% 2015 Polish Government 6.375% 2019 United Kingdom Government Agency-Guaranteed, Network Rail Infrastructure Ltd 1.50% 20143 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 2.50% 20123 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 3.45% 20143 Swedish Government 1.00% 20143 Denmark Government Agency-Guaranteed, Danish Finance Co. 2.45% 20123 Finland (Republic of) 1.25% 20153 European Investment Bank 3.125% 2014 Netherlands Government Agency-Guaranteed, ING Bank NV 3.90% 20143 Nordic Investment Bank, Series D, 3.625% 2013 Hungarian Government 6.25% 2020 Austrian Government 2.00% 20123 Croatian Government 6.75% 20193 Croatian Government 6.75% 2019 Asian Development Bank 2.75% 2014 Aries Vermögensverwaltungs GmbH, Series C, 9.60% 2014 KfW 4.00% 2020 Chilean Government 3.875% 2020 United Mexican States Government Global 5.875% 2014 ASSET-BACKED OBLIGATIONS4 — 0.98% Chase Issuance Trust, Series 2008-4, Class A, 4.65% 2015 Chase Issuance Trust, Series 2006-8, Class A, 0.258% 20162 Massachusetts RRB Special Purpose Trust, Series 2005-1, Class A-4, 4.40% 2015 BA Credit Card Trust, Series 2006-6, Class A, 0.228% 20132 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-2, 4.98% 2015 Lehman ABS Manufactured Housing Contract Trust, Series 2001-B, Class A-3, 4.35% 2014 John Deere Owner Trust, Series 2008, Class A-4, 4.89% 2015 PSE&G Transition Funding II LLC, Series 2005-1, Class A-2, 4.34% 2014 Long Beach Acceptance Auto Receivables Trust, Series 2006-B, Class A-4, FSA insured, 5.18% 2013 MBNA Credit Card Master Note Trust, Series 2004-1, Class B, 4.45% 2016 AmeriCredit Automobile Receivables Trust, Series 2006-B-G, Class A-4, FGIC insured, 5.21% 2013 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-2, 5.03% 2014 World Omni Auto Receivables Trust, Series 2010-A, Class A-4, 2.21% 2015 CenterPoint Energy Transition Bond Co. III, LLC, Series 2008, Class A-1, 4.192% 2020 Spirit Master Funding LLC, Net-Lease Mortgage Notes, Series 2005-1, Class A-1, AMBAC insured, 5.05% 20233,5 Vanderbilt Mortgage and Finance, Inc., Series 2000-C, Class A-4, 7.905% 2026 Vanderbilt Mortgage and Finance, Inc., Series 2000-D, Class A-4, 7.715% 2027 UPFC Auto Receivables Trust, Series 2007-B, Class A-3, AMBAC insured, 6.15% 2014 Green Tree Financial Corp., Series 1997-6, Class A-7, 7.14% 2029 Origen Manufactured Housing Contract Trust, Series 2004-B, Class A-3, 4.75% 2021 CPS Auto Receivables Trust, Series 2006-B, Class A-4, MBIA insured, 5.81% 20123 MUNICIPALS — 0.58% State of New York, Urban Development Corp., Service Contract Revenue Refunding Bonds, Series 2010-B, 5.00% 2014 State of Maryland, Howard Hughes Medical Institute, Taxable Bonds, 3.45% 2014 State of Illinois, General Obligation Bonds, Taxable Series of January 2010, 3.321% 2013 State of New Jersey, General Obligation Refunding Bonds, Series H, Assured Guaranty Municipal insured, 5.25% 2015 Board of Regents of the University of Texas System, Revenue Financing System Taxable Bonds (Build America Bonds-Direct Payment), Series 2010-D, 2.616% 2015 Total bonds & notes (cost: $7,895,398,000) Preferred securities — 0.03% U.S. GOVERNMENT AGENCY SECURITIES — 0.03% US AgBank 6.11%2,3 Total preferred securities (cost: $3,985,000) Principal amount Value Short-term securities — 11.77% ) ) Bank of America Corp. 0.09% due 6/1–6/13/2011 $ $ Fannie Mae 0.04%–0.13% due 6/15–9/26/2011 General Electric Co. 0.08%–0.11% due 6/7–6/13/2011 Coca-Cola Co. 0.12%–0.13% due 7/21–8/24/20113 Wal-Mart Stores, Inc. 0.09% due 6/10–6/27/20113 Jupiter Securitization Co., LLC 0.13%–0.16% due 6/6–7/1/20113 Procter & Gamble International Funding S.C.A. 0.08% due 6/9/20113 Procter & Gamble Co. 0.17% due 6/15/20113 ExxonMobil Corp. 0.07% due 6/13/2011 Federal Farm Credit Banks 0.20% due 6/6–6/9/2011 U.S. Treasury Bill 0.187% due 6/16/2011 PepsiCo Inc. 0.11% due 7/18/20113 Federal Home Loan Bank 0.06%–0.065% due 6/24–8/17/2011 Merck & Co. Inc. 0.09% due 6/15/20113 Hewlett-Packard Co. 0.09% due 6/2/20113 Freddie Mac 0.21% due 7/6/2011 Total short-term securities (cost: $1,033,899,000) Total investment securities (cost: $8,933,282,000) Other assets less liabilities ) Net assets $ 1Index-linked bond whose principal amount moves with a government price index. 2Coupon rate may change periodically. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $1,253,340,000, which represented 14.27% of the net assets of the fund. 4Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 5Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $6,488,000, which represented .07% of the net assets of the fund. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside U.S. time zones, from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of May 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Bonds & notes: U.S. Treasury bonds & notes $
